Citation Nr: 0818961	
Decision Date: 06/09/08    Archive Date: 06/18/08

DOCKET NO.  06-36 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 10 percent 
disabling for lumbosacral disc disease. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel
INTRODUCTION

The veteran served on active duty from March 1997 to August 
2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  November 2005 RO decision, which 
continued an evaluation of 10 percent for the veteran's 
service-connected lumbosacral disc disease.

In June 2007, a Travel Board hearing was held before the 
undersigned Veterans Law Judge at the St. Petersburg, Florida 
RO.  A transcript of that proceeding has been associated with 
the claims folder.


FINDING OF FACT

The veteran's service-connected lumbosacral disc disease is 
manifested by limitation of motion in the thoracolumbar spine 
of no more than forward flexion of 70 degrees, extension of 
22 degrees, right and left lateral flexion of 25 degrees, and 
right and left lateral rotation of 30 degrees; and by no more 
than mild left leg radiculopathy.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for lumbosacral disc disease have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5010, 5243 (2007).

2.  The criteria for a separate disability rating of 10 
percent for mild incomplete paralysis of the sciatic nerve 
have been met.  See 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.321, 
4.124a, Diagnostic Code 8520 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his or her possession that pertains to the 
claim.  

With regards to the veteran's claim for an increased rating, 
a VCAA letter from September 2005 fully satisfied the duty to 
notify provisions elements 2, 3, and 4.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2007); 
Quartuccio, at 187; Pelegrini II.  In order to satisfy the 
first Pelegrini II element for an increased-compensation 
claim, section 5103(a) compliant notice must meet the 
following four part test: 

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask 
the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; 

(2) if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or 
increase in severity of the disability and the effect of 
that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test 
result), the Secretary must provide at least general 
notice of that requirement to the claimant; 

(3) the claimant must be notified that, should an 
increase in disability be found, a disability rating 
will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity 
of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being 
sought, their severity and duration, and their impact 
upon employment and daily life; 

(4) the notice must also provide examples of the types 
of medical and lay evidence that the claimant may submit 
(or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, 
e.g., competent lay statements describing symptoms, 
medical and hospitalization records, medical statements, 
employer statements, job application rejections, and any 
other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  

Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).   For the 
following reasons, the Board finds that any defects with 
regard to the Vazquez-Flores test are non-prejudicial.  

Preliminarily, the Board notes that the notice provided in 
this case was issued prior to the decision in Vazquez-
Flores.  As such it does not take the form prescribed in that 
case.  Failure to provide pre-adjudicative notice of any of 
the necessary duty to notify elements is presumed to create 
prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 
(2007).  The Secretary has the burden to show that this error 
was not prejudicial to the veteran.  Id., at 889.  Lack of 
prejudicial harm may be shown in three ways: (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  Id., 
at 887; see also Mayfield v. Nicholson, 19 Vet. App. 103, 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The Federal Circuit indicated 
that this was not an exclusive list of ways that error may be 
shown to be non prejudicial.  See Sanders, at 889.  In order 
for the Court to be persuaded that no prejudice resulted from 
a notice error, the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair. 
 See also Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  

In September 2005, the RO sent the veteran a VCAA letter, 
which requested that the veteran provide evidence describing 
how his back condition had worsened.  In addition, the 
veteran was questioned about his employment and daily life, 
in regards to his lumbosacral disc disease, during the course 
of the October 2004 and September 2005 VA examinations 
performed in association with this claim.  The veteran 
provided statements at these examinations in which he details 
the impact of his disability on his daily life.  The Board 
finds that the notice given, the questions directly asked, 
and the responses provided by the veteran show that he knew 
that the evidence needed to show that his disability had 
worsened and what impact that had on his employment and daily 
life.  As the Board finds the veteran had actual knowledge of 
the requirement, any failure to provide him with adequate 
notice is not prejudicial.  See Sanders, supra.  The Board 
finds that the first criterion is satisfied.  See Vazquez-
Flores.  

As to the second element, the Board notes that the veteran is 
service connected for lumbosacral disc disease.  As will be 
discussed below, the veteran's disability is currently rated 
under 38 C.F.R. 4.71a.  While notification of the specific 
rating criteria was provided in the September 2006 statement 
of the case (SOC), and not a specific preadjudicative notice 
letter, both the veteran and his representative have 
demonstrated actual knowledge of the rating criteria used to 
evaluate the veteran's back disability.  Thus, no useful 
purpose would be served in remanding these matters for yet 
more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom.  Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  See also 
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

As to the third element, the Board notes that this 
information was provided in an April 2006 letter in which it 
was noted that a disability rating would be determined by 
application of the ratings schedule and relevant Diagnostic 
Codes based on the extent and duration of the signs and 
symptoms of his disability and their impact on his employment 
and daily life.  See Vazquez-Flores; Sanders, supra.   The 
notice also corrected any deficiencies as to the requirements 
of Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), with 
respect to the disability rating and effective date elements 
of a claim.

As to the fourth element, the September 2005 letter did 
provide notice of the types of evidence, both lay and 
medical, that could be submitted in support of a claim for an 
increased rating.  The Board finds that the fourth element of 
Vazquez-Flores is satisfied.  See id.  

In light of the foregoing, the Board finds that any notice 
defect as to the requirements of Vazquez-Flores are 
nonprejudicial.  The Board, therefore, finds that VA has 
discharged its duty to notify.  See Pelegrini II, supra.  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's available service, private, and VA 
medical records are in the file.  The veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991); 38 C.F.R. § 3.327(a) (2007).
The RO provided the veteran with examinations for his spine 
disability in October 2004 and September 2005.  The Board 
acknowledges that the veteran indicated at the June 2007 
hearing that his pain had increased in severity during the 
past year, and, in fact, has been getting progressively worse 
since its initial onset.  However, the Board notes that both 
VA examinations appear essentially consistent with respect to 
the severity of his back disability, and are supported by 
contemporaneous VA treatment records dated throughout 2006.  
As will be discussed below, these records do support the 
presence of worsening radiculopathy in the left lower 
extremity, and the examinations and treatment records in this 
case are adequate upon which to base a decision granting a 
separate disability rating base on that radiculopathy.  For 
these reasons, the Board finds that a new VA examination need 
not be conducted at this time.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.1 (2007).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2007).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2007).

The veteran's entire history is reviewed when making a 
disability determination.  See 38 C.F.R. § 4.1 (2007).  But 
where service connection has already been established, and 
increase in the disability rating is at issue, it is the 
present level of the disability that is of primary concern.  
See Francisco v.  Brown, 7 Vet. App. 55 (1994).  However, in 
such cases, when the factual findings show distinct time 
periods during which a claimant exhibits symptoms of the 
disability at issue and such symptoms warrant different 
evaluations, staged evaluations may also be assigned.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same disability under various 
diagnoses, known as pyramiding, is generally to be avoided.  
38 C.F.R. § 4.14 (2007).  The critical element in permitting 
the assignment of several ratings under various diagnostic 
codes is that none of the symptomatology for any one of the 
disabilities is duplicative or overlapping with the 
symptomatology of the other disability.  See Esteban v. 
Brown, 6 Vet. App. 259, 261- 62 (1994).  

In a February 2005 rating decision, the RO granted a claim 
for service connection for lumbosacral disc disease and 
assigned an evaluation of 10 percent, effective August 9, 
2004, under Diagnostic Code 5243.  This 10 percent evaluation 
was continued in a November 2005 rating decision.  The 
veteran seeks a higher rating.

The schedule for rating spine disabilities was changed, 
effective September 26, 2003, to provide for the evaluation 
of all spine disabilities under a new General Rating Formula 
for Diseases and Injuries of the Spine, unless the disability 
is rated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes (renumbered as 
Diagnostic Code 5243).  Diagnostic codes for all diseases and 
injuries to the spine were renumbered.  As the veteran's 
claim was received in May 2005, only the current rating 
formula must be considered and any regulation changes made 
prior to the September 26, 2003 changes are irrelevant for 
the purposes of this claim. 

Diagnostic Code 5010 addresses the issue of arthritis due to 
trauma, substantiated by x-ray findings, which is to be rated 
as degenerative arthritis under Diagnostic Code 5003.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5010 (2007).  

Degenerative arthritis, when established by x-ray findings, 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5003 (2007).  

Under the current General Rating Formula for Diseases and 
Injuries of the Spine, a 10 percent rating is for application 
with forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or combined range of motion of the cervical 
spine greater than 170 degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour; or 
vertebral body fracture with loss of 50 percent or more of 
the height.  A 20 percent rating is warranted for forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or, forward flexion of the 
cervical spine greater than 15 degrees but not greater than 
30 degrees; or combined range of motion of the thoracolumbar 
spine not greater than 120 degrees; or, combined range of 
motion of the cervical spine not greater than 170 degrees; or 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 30 percent 
evaluation is assigned for forward flexion of the cervical 
spine at 15 degrees or less; or favorable ankylosis of the 
entire cervical spine.  A 40 percent evaluation is warranted 
for unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine of 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent evaluation is warranted for unfavorable 
ankylosis of the entire thoracolumbar spine.  A 100 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 
5243 (2007).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, 
and left and right lateral rotation are 0 to 30 degrees.  38 
C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, Note (2) 
(2007).  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  Id.  The 
normal combined range of motion of the thoracolumbar spine is 
240 degrees.  Id.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  Id.

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, a 10 percent evaluation is 
assigned for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least 1 week but less 
than 2 weeks during the past 12 months; a 20 percent 
evaluation is assigned for incapacitating episodes having a 
total duration of at least 2 weeks but less than 4 weeks 
during the past 12 months; a 40 percent evaluation is 
assigned with incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the past 12 
months; and a 60 percent evaluation is assigned with 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2007).

For purposes of evaluations under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, an incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  Id. at Note (1).  If intervertebral disc 
syndrome is present in more than one spinal segment, provided 
that the effects in each spinal segment are clearly distinct, 
evaluate each segment on the basis of incapacitating episodes 
or under the General Rating Formula for Diseases and Injuries 
of the Spine, whichever method results in a higher evaluation 
for that segment.  Id. at Note (2).

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

The Board notes that the claims folder contains VA 
examination reports from October 2004 and September 2005.  At 
the October 2004 VA examination, the examiner noted service 
medical records from December 2003, reflecting recurring back 
problems with tingling and numbness in the feet and shooting 
pain down the legs, and May 2004, reflecting degenerative 
disc disease with sciatica.  The veteran reported 
intermittent back pain, stiffness, and monthly flare-ups 
lasting a few minutes in duration, which require him to stop 
and rest.  He also reported radiation of pain into the left 
buttock, and the left lateral calf to the ankle.  His lumbar 
flexion was recorded at 75 degrees,  his extension at 25 
degrees, his right and left lateral flexion is 28 degrees, 
and his right and left rotation is 30 degrees.  It was noted 
that the veteran had no additional range of motion loss due 
to pain, fatigue, weakness, and lack of endurance after 
repetitive use.  It was also noted that he had no lumbar 
muscle spasm, numbness, or weakness.

At the September 2005 VA examination, the veteran reported a 
constant low back ache.  He stated he experienced flare-ups 
once every 2 months, lasting 2 to 3 days in duration, which 
require him to avoid lifting, twisting, or bending over.  He 
also reported radiation of pain into the left buttock, left 
lateral calf, and left ankle once every 2 months, lasting 2 
to 3 days in duration, and stiffness.  Upon examination, his 
gait was reported as steady.  His lumbar flexion was recorded 
at 70 degrees,  his extension at 22 degrees, his right and 
left lateral flexion is 25 degrees, and his right and left 
rotation is 30 degrees.  It was noted that the veteran had no 
additional range of motion loss due to pain, fatigue, 
weakness, lack of endurance, or incoordination after 
repetitive use.  It was also noted that he had no numbness, 
weakness, or guarding due to pain. 

The claims folder contains no evidence indicating that the 
veteran's forward flexion of the lumbar spine has been 
limited in range to between 31 and 60 degrees, or to a 
combined range of motion not greater than 120 degrees.  As 
such, a 20 percent rating based on limitation of motion under 
the General Rating Formula for Diseases and Injuries of the 
Spine cannot be assigned.  In addition, the claims folder 
contains no evidence indicating that the veteran experiences 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour, such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  

The Board also notes that the veteran was not diagnosed with 
either favorable or unfavorable ankylosis of the entire 
lumbosacral spine, or unfavorable ankylosis the entire spine.  
Therefore, a higher rating may not be awarded on the basis of 
ankylosis either.  

In regards to applying the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes, the Board 
notes that the evidence of record does not demonstrate that 
the veteran had any incapacitating episodes lasting a full 
week in duration during this time period, or in the 12 months 
prior, due to his lumbosacral disc disease.  In addition, it 
was specifically noted in the October 2004 and the September 
2005 VA examination reports that the veteran reported no 
incapacitating episodes during the 12 months prior to these 
examinations.  Therefore, an increased rating cannot be 
assigned under the current Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes.  38 C.F.R. § 
4.71a (2007).

For the aforementioned reasons, the veteran's service-
connected lumbosacral disc disease cannot be assigned a 
higher rating due to loss of range of motion, ankylosis, or 
incapacitating episodes.  However, according to Note (1), any 
associated objective neurologic abnormalities, including, but 
not limited to, bowel or bladder impairment, must be 
evaluated separately under the appropriate diagnostic code.  
In light of his left leg complaints, the Board has considered 
whether a separate rating may be warranted based on 
neurological manifestations in that extremity.

The Board notes that 38 C.F.R. § 4.124a, Diagnostic Code 8520 
deals with complete and incomplete paralysis of the sciatic 
nerve.  Under this diagnostic code, mild incomplete paralysis 
of the sciatic nerve warrants a 10 percent rating.  A 20 
percent rating requires moderate incomplete paralysis of the 
sciatic nerve.  A 40 percent rating requires moderately 
severe incomplete paralysis of the sciatic nerve.  A 60 
percent rating requires severe incomplete paralysis with 
marked muscular atrophy.  An 80 percent rating requires 
complete paralysis.  When there is complete paralysis, the 
foot dangles and drops, no active movement of the muscles 
below the knee is possible, and flexion of the knee is 
weakened or (very rarely) lost.

The claims folder contains evidence showing that the veteran 
has developed radiculopathy of the left leg in recent years.  
Prior to the June 2005 radiological/nuclear medicine report, 
the claims folder does not contain any objective medical 
evidence of radiculopathy of the left leg beyond the level of 
being slight in severity.  In a VA treatment record from May 
2005, it was noted that the veteran experienced no radiation, 
no numbness, no tingling, no weakness, and no bowel or 
bladder dysfunction.  The October 2004 VA examination report 
revealed complaints of radiation of pain into the left 
buttock, and the left lateral calf to the ankle, as did a 
December 2003 service medical record.  

However, as of June 2005, the veteran began to consistently 
complain of pain and other symptoms in his left leg.  A June 
2005 report reflects that the veteran had small left 
paramedian disc protrusion at L5-S1, causing mild compression 
on the left S1 nerve root.  Subsequent examination also 
revealed objective evidence of weakness in the left 
extremity.  According to the March 2006 report, disc 
extrusion at L5-S1 on the left side revealed significant 
interval progression since the June 2005 examination.  An 
accompanying March 21, 2006 VA treatment note reflects that 
the veteran had a marked deficit in his left lower extremity, 
in which his radiculopathy had increased during the prior 
couple of days.  In addition, the Board notes that an August 
2005 VA neurological consultation note reflects that the 
veteran had chronic lower back pain with L5-S1 disc 
protrusion with nerve root irritation.  

In light of this evidence, the Board concludes that a 
separate 10 percent rating is warranted under the criteria of 
Diagnostic Code 8520 based on symptoms akin to mild, 
incomplete paralysis of the sciatic nerve.  

The Board has considered assigning a higher evaluation under 
this diagnostic code for the veteran's neurologic 
abnormality.  However, there are no objective clinical 
findings of atrophy or loss of sensation, or impairment of 
reflexes, and his subjective complaints appear consistent 
with a finding of no more than mild neurological 
manifestation.  

With regard to bowel or bladder impairments, the Board notes 
that the veteran indicated at the June 2007 hearing that he 
has some difficulty related to voiding.  However, the claims 
folder contains no objective medical evidence of such 
complaints or symptoms.  Therefore, a separate evaluation is 
not warranted for this complaint.      

There are no other relevant diagnostic code sections for 
consideration in rating the severity of the veteran's 
lumbosacral disc disease. 

With regard to assigning a higher disability rating according 
to 38 C.F.R. § 4.40 and 4.45, the Board notes that no 
objective evidence of additional functional impairment due to 
such factors as pain and fatigability is of record for this 
period.  As discussed above, the October 2004 and September 
2005 VA examination reports specifically note that the 
veteran had no additional range of motion loss due to pain, 
fatigue, weakness, or lack of endurance after repetitive use.  
Therefore, the Board finds that additional compensation need 
not be assigned for any period of time according to 38 C.F.R. 
§ 4.40.

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where scheduler evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  The Board recognizes the veteran's complaints 
that he is no longer able to work at his occupation of choice 
due to his spine disability.  See VA Form 9 Appeal, November 
2006.  As of the June 2007 hearing, the veteran remained 
gainfully employed, and the claims folder contains no medical 
evidence reflecting that the veteran's disability has reached 
a level of being so severe in nature as to interfere 
substantially with his ability to maintain employment.  
Therefore, the Board finds that the veteran's disability has 
not been shown to cause marked interference with employment 
beyond that contemplated by the Schedule for Rating 
Disabilities, as discussed above; has not necessitated 
frequent periods of hospitalization; and has not otherwise 
rendered impractical the application of the regular schedular 
standards utilized to evaluate the severity of the 
disability.  Thus, the requirements for an extraschedular 
evaluation under 38 C.F.R. § 3.321(b)(1) have not been met.  
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995).

In summary, for the reasons and bases expressed above, the 
Board has concluded that no more than a 10 percent rating is 
warranted under Diagnostic Code 5243, and that a separate 10 
percent rating, but no higher, is warranted under Diagnostic 
Codes 8520 for the veteran's service-connected lumbosacral 
disc disease.  Assignment of staged ratings is not for 
application.  Hart, supra





ORDER

Entitlement to an evaluation in excess of 10 percent 
disabling for lumbosacral disc disease is denied.

Entitlement to no more than a 10 percent separate rating 
based on radiculopathy of the left leg is granted, subject to 
the laws and regulations governing payment of monetary 
benefits. 




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


